DETAILED ACTION
This action is in response to the amendments filed on Oct. 21st, 2021. A summary of this action:
Claims 1-20 have been presented for examination.
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim 1-2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livnat et al., US 2020/0034503 in view of Hart, US 2008/0183483 in view of Cory, “Utilization of 2D, 3D, or 4D CAD in Construction Communication Documentation”, 2001 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livnat et al., US 2020/0034503 in view of Hart, US 2008/0183483 in view of Cory, “Utilization of 2D, 3D, or 4D CAD in Construction Communication Documentation”, 2001 in further view of Golden, US 2005/0171876
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment. The Examiner notes that the updated rejection for the dependents was in view of 

	As an initial matter, the applicant argues on Remarks, page 11 that “the Office Action omits the “determining” feature” – this was a typographical error, wherein as per the rejection on at least page 5 for claim 18 this claimed feature was rejected as being part of the mental process, i.e. the omission for the other claims was merely due to a typographical error, and the action made clear that the step of “determine” was merely part of the recited mental process. 
	As amended, this step still recites a step in a mental process.

	The applicant next submits (Remarks, page 11): 
For example, regarding amended independent claim 1, the "soliciting" feature does not constitute a mental process because a graphical user interface on a computing device that provides a virtual rendering of fixed components of the activity-based workspace cannot be provided by a person's mind or with the aid of a pen and paper. Similarly, the "receiving" and "generating" features of claim 1 cannot be performed by a person's mind or with the aid of a pen and paper. Contrary to assertions in the Office Action (at page 3), these features (among others) precludes steps of amended claim 1 from practically being performed in the mind or by a human using a pen and paper.

	The applicant’s arguments have been considered and are not persuasive.
	The claimed invention still recites an abstract idea of a mental process without significantly more, as per the rejection – the GUI, as per the rejection, e.g. page 4 was “merely 
	See the rejection below, where the Examiner has updated the § 101 rejection as necessitated by amendment. 
The claimed invention, as presented, fails to preclude a person from being able to perform this mentally – there are no specific technical steps that would actually require a computer to be performed in a practical amount of time, instead the claim recites an abstract idea without significantly more.

	The applicant next submits (Remarks, page 12): 
Fourth, the Examiner finds that the limitations of claim 1 are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper (Office Action, p. 3). However, such an interpretation does not conform to the broadest reasonable interpretation standard. "The correct inquiry in giving a claim term its broadest reasonable interpretation in light of the specification is not whether the specification proscribes or precludes some broad reading of the claim term adopted by the examiner. 
The applicant’s arguments have been considered and are not persuasive.
	To read claims in light of the specification is quite a bit different than to import limitations from the specification, as the applicant’s argument suggests to do.
	The specifications provides a glossary with which to interpret the terms recited in the claims for a reasonable interpretation, however to import un-recited features into the claims is wholly improper. 
	E.g., the claim recites X, the specification recites X includes features A, B, and C.
the claims are not limited to this, merely this is a single embodiment out of a plethora of embodiments for what the claimed invention recites.
	See MPEP § 2111: “ The examiner made rejections under 35 U.S.C. 101  and 35 U.S.C. 102. In the 35 U.S.C. 102  rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.).”

	Similar to this recitation in the MPEP, the applicant’s arguments are not merely reading the claims in light of the specification – they require the Examiner to import numerous limitations from the specification in the claims.
	As such, these arguments are not persuasive “Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)” (MPEP § 2111).

	In addition, the argued features from the specification, in the manner that they are argued, are merely instructions for invoking a computer as a tool to implement an abstract idea.

Regarding the § 103 Rejection
	In view of the applicant’s amendments, the rejection is withdrawn and a new grounds of rejection is presented below as necessitated by amendment. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. And, as noted above, the new grounds of rejection was necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 


	Step 1

	Claim 13 is directed towards the statutory category of an apparatus.
	Claim 18 is directed towards the statutory category of an article of manufacture. 

	Claim 1 is treated as representative of claims 13 and 18, claims 13 and 18 are rejected under a similar rationale as claim 1. 

Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A method, comprising:
	...
	automatically determining... space requirements to accommodate the business profile based on a set of workplace standards;
	...
	soliciting... a workspace layout for the activity-based workspace, wherein the soliciting includes:
	providing a virtual rendering of fixed components of the activity-based workspace, and providing a list of the design components that can be selectively placed within the workspace layout;

	generating... an interactive three-dimensional rendering of the proposed design;
	verifying...the proposed design against the space requirements and the set of workplace standards;
	and-2-Application No. 16/427,628Attorney Docket No. 20190043 creating... a project timeline for completing the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design, wherein the project timeline includes project work orders, design schedules, and construction schedules. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.


Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 1, 13, and 18 in similar form: “via a graphical user interface”, “via the graphical user interface”
Claims 1, 13, and 18 in similar form: storing, in a memory accessible to the computing device, component parameters for design components that can be deployed to the activity-based workspace, wherein the component parameters include acquisition times and installation times; (as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”)
Claim 1 – “by a computing device... by the computing device...”
Claim 13 – “ One or more network devices, comprising: a communications interface to communicate with a user device; 	a memory to store a set of processor-executable instructions; 	and a processor configured to execute the processor-executable instructions, wherein executing the processor-executable instructions causes the processor to:”
Claim 18 – “A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to:”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
obtaining...a business profile of a workgroup using an activity- based workspace, wherein the business profile includes a total headcount and a department type; in claim 1 and the similar recitations in claims 13 and 18. 
receiving...placements of the design components within the workspace layout to create a proposed design of the activity-based workspace; in claim 1 and the similar recitations in claims 13 and 18. 

	In addition, as per MPEP § 2106.05(h): “...Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”

	In view of MPEP § 2106.05(h), the following limitations are also considered as generally linking the claimed invention to a field of use/technological environment, as discussed in MPEP § 2106.05(h):
obtaining...a business profile of a workgroup using an activity- based workspace, wherein the business profile includes a total headcount and a department type; in claim 1 and the similar recitations in claims 13 and 18. 
 	storing, in a memory accessible to the computing device, component parameters for design components that can be deployed to the activity-based workspace, wherein the component parameters include acquisition times and installation times;  in claim 1 and the similar recitations in claims 13 and 18. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 1, 13, and 18 in similar form: “via a graphical user interface”, “via the graphical user interface”
Claims 1, 13, and 18 in similar form: storing, in a memory accessible to the computing device, component parameters for design components that can be deployed to the activity-based workspace, wherein the component parameters include acquisition times and installation times; (as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”)
Claim 1 – “by a computing device... by the computing device...”
Claim 13 – “ One or more network devices, comprising: a communications interface to communicate with a user device; 	a memory to store a set of processor-executable instructions; 	and a processor configured to execute the processor-executable 
Claim 18 – “A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to:”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
obtaining...a business profile of a workgroup using an activity- based workspace, wherein the business profile includes a total headcount and a department type; in claim 1 and the similar recitations in claims 13 and 18. 
receiving...placements of the design components within the workspace layout to create a proposed design of the activity-based workspace; in claim 1 and the similar recitations in claims 13 and 18. 

	In addition, as per MPEP § 2106.05(h): “...Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting 

	In view of MPEP § 2106.05(h), the following limitations are also considered as generally linking the claimed invention to a field of use/technological environment, as discussed in MPEP § 2106.05(h):
obtaining...a business profile of a workgroup using an activity- based workspace, wherein the business profile includes a total headcount and a department type; in claim 1 and the similar recitations in claims 13 and 18. 
 	storing, in a memory accessible to the computing device, component parameters for design components that can be deployed to the activity-based workspace, wherein the component parameters include acquisition times and installation times;  in claim 1 and the similar recitations in claims 13 and 18. 

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites another step of  merely an insignificant extra-solution activity of data gathering
Claim 3 recites a step in a mental process, wherein the source of the “records” is an insignificant extra-solution activity of selecting a particular data source or type of data to be 
Claim 4 recites another step in the mental process, wherein “a user interface” as recited in a highly generalized manner is merely instructions to invoke the use of a computer as a tool to perform the abstract idea
Claim 5 recites a portion of the mental process, i.e. this is merely stating what the space requirements include
Claim 6 recites an insignificant extra-solution activity of mere data gathering
Claim 7 recites merely instructions to use a computer to store data [mere instructions to invoke a computer as a tool to implement an abstract idea] wherein the type of data being stored is also considered as insignificant extra-solution activity of selecting a particular data source or type of data to be manipulated, wherein this portion is also considered as merely generally linking the claimed invention to the field of use/technological environment
Claim 8 is rejected under a similar rationale
Claim 9 recites a further portion of the mental process
Claim 10 recites a step of “storing” data in a computer, i.e. mere instructions to invoke a computer to implement an abstract idea on a computer, and the “graphical user interface” is also mere instructions to use a computer to implement an abstract idea, and the “presenting...” step is merely a step in the mental process
Claim 11 recites another step in the mental process
Claim 12 recites another step in the mental process
Claim 14 is merely further specifying what data is gathered, i.e. this is an insignificant extra-solution activity of mere data gathering
Claim 19 is rejected under a similar rationale
Claim 15 recites a step of “obtaining...” which is an insignificant extra-solution activity of mere data gathering, and the “calculate...” step is a step in the mental process which also is a mathematical calculation, wherein the calculation may reasonably be performed mentally 
Claim 16 recites additional steps in the mental process, with a computer invoked as a tool to perform said mental process
Claims 17 and 20 are rejected under similar rationales. 

The claimed invention recites a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livnat et al., US 2020/0034503 in view of Hart, US 2008/0183483 in view of Cory, “Utilization of 2D, 3D, or 4D CAD in Construction Communication Documentation”, 2001 


	For clarity, the Examiner notes that the Livnat reference is at present assigned to SpaceIQ – see the evidence cited as pertinent below which includes a YouTube video on the invention of Livnat, as well as their website.

Regarding Claim 1
Livnat teaches: 
	A method, comprising: (Livnat, abstract – “A space planning options management and visualization system provides an office space planner or a system operator a novel computer graphics-based future pathways simulation environment for potential future office floorplans. In one instance, a potential future office floorplan synthesized and simulated by the system includes employee relocation or reseating plans, office resource object allocation plans, office layout renovation plans, and departmental relocation plans. The space planning options management and visualization system is configured to synthesize, simulate, and visualize multiple instances of potential future office floorplans in one or more potential future pathways and various timeframes, which may develop timing co-dependencies and intricate 
obtaining, by a computing device, a business profile of a workgroup using an activity- based workspace, wherein the business profile includes a total headcount and a department type; (Livant, for relevance - see figure 7, see the abstract for an overview of this system, also see figure 9, see ¶ 33: “For the purpose of describing the invention, a term herein referred to as "floorplan" or "plan" is defined as one or more computer graphics-generated hypothetical office space arrangement, employee relocation, seat assignment, and/or modification scenarios, which may or may not be implemented in real life...” to ¶ 36: “Preferably, the intelligent dynamic cascading autonomously determined by the machine may also improve the overall employee relocation efficiency and associated costs ( e g minimizing the number of unnecessary multiple employee relocations, costs associated with relocations, space footprint( s) of a particular organization, furniture or other equipment purchase needs, etc.) by autonomously modifying one or more employee seating assignments and/or other office floorplan parameters in other potential future office floorplans of one or more potential future pathways, when the human operator-driven modification is made in one particular office floorplan”
for the activity-based workspace: ¶ 7 “In one scenario, an organization may value putting all members of a business unit or a team in close physical proximity to each other (e.g. 
 for the department type/business profile -  see ¶ 45 for an example in which “In one embodiment of the invention, an office space plan may include various information associated with an office space configuration, such as a geometrical layout of the office space, sectional or location labels associated with the office space, employee/worker seating arrangements, and resource object allocations.”, e.g. “(1) Seats numbered 1002-1010 on the first floor of building A would be allocated to the Marketing Department (having previously belonged to the Sales department or to no business unit at all);” and so on, e.g. ¶ 46 :”For example, the Marketing and Sales Departments may be allocated Floor 2 and Floor 3 of Building A” – in other words, this determines the business profile of a workgroup including the department type, e.g. “Sales”, e.g. “Engineering”, and uses this for the “space planning” such as where to put the department 
for the headcount – see ¶ 48 and the table, which shows the “initial state” wherein this includes an employee list [i.e. the number of the employees in this list is the headcount used for the space allocation] – i.e. ¶ 59: “As shown by STEP 701 in the operational flowchart (700), the space planning options management and visualization system first generates an initial or current office floorplan, such as an initial-state floorplan or a "NOW" floorplan, based on a space planning operator's design parameters and/or a business organization's current space utilization status in a particular office space” wherein ¶ 62: “Lastly, as shown in STEP 707 in the operational flowchart (700), the space planning options management and visualization system may also conduct parallel implications analysis ( e.g. calculating the number of available seats or workstations, the number of necessary seat allocation to a specific business unit, etc.) on various potential future office floorplans and reports dynamically-changing parameters during or after the intelligent dynamic cascading process.” – in other words, the system determines the type of business unit/department, and the number of required seats [for the number of employees, e.g. 4 employees] for the department/business unit – also to further clarify, see ¶ 78-¶ 79 the system maintains “a list of employees or workers of the organization” – and to be more clear - ¶ 6 – “In the process of workspace pre-configuration and personnel assignment planning, space planners and managers confront various and ever-changing complex issues, such as variable lease dates and costs, floor plan layouts, dynamically- changing employee rosters, and potential headcount changes [i.e., the uses of the system include updating workspace plans based on headcount changes] or business unit reorganizations.”
	automatically determining, by the computing device, space requirements to accommodate the business profile based on a set of workplace standards; (Livant, as cited above – this is a “space planning” system [e.g., the abstract] for office floorplans, then see ¶ 5: “Space planners and real estate teams play a key role in helping organizations that confront constant changes in the workplace. They are responsible for ensuring how an organization has appropriate real-estate assets by managing its real-estate portfolio. They are responsible for making sure offices and other real-estate assets are properly configured to satisfy the  For instance, a specific class of employees of a particular organization may each be expected to receive a workspace of a specific size and features according to the company policy ( e.g. sit/stand desks for all, except for those with special ergonomic requirements, managers above a certain level get a private office of 165 sq. ft in size, etc.) Along with managers, space planners and real estate teams are also responsible for deciding which workspaces are allocated to which business units and teams, and the proximity of seating positions to the managers are typically planned ahead of actual physical arrangements. Desk assignments, flex-desking, hot-desking, hotel-desking, neighborhood seating, employee-workspace ratios, and other related workspace assignment parameters are also typically pre-configured and planned ahead of the actual physical relocation or arrangements.” – in other words, part of space planning for a office is to determine the space requirements, e.g. the “specific size and features” of a space for a “specific class of employees” to accommodate the business profile [e.g. for the class of employee] based on “company policy” [example of workplace standards] and provides other examples such as “proximity of seating positions to the mangers”, “hot-desking”, “hotel desking”, etc. - to these being determined, see ¶ 7 – “different space planning scenarios may focus workspace optimization emphasis on different metrics or criteria” and the examples provided, i.e. each scenario is a determined set of space standards based on the workplace standards, e.g. “policy”, to accommodate the business profile wherein ¶ 11: this system is “a novel electronic system capable of providing space planning options management and visualization that accommodate multiple space planning options scenarios, multiple hypothetical pathways for future 
	storing, in a memory accessible to the computing device, component parameters for design components that can be deployed to the activity-based workspace, wherein the component parameters include ...installation times; (¶ 81: “create a computer graphics-based office space floorplan in the present timeframe, which is a present-day configuration of a particular office space with present-day employee desk, cubicle, office, and office resource object assignments....The current space plan synthesis module (909) is configured to request and receive various real-time information from the resource object module (901), the office space labeling module (903), the movable employee identification module (905), and the dynamic space assignment and allocation module (907) to synthesize an integrated present-day office space floorplan with space labels, designated employees in specific locations, and/or office resource objects allocated to specific locations” and then see ¶ 76: “In context of this embodiment (900) of the invention, the resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” – i.e. this stores a “list” of various design components, e.g. “furniture” that can be deployed to the workspace and uses this “list” for placing the objects into the floorplan – for the installation times, this is part of the “track[ing]” by this module, i.e. this tracks when the various objected are installed in the office, e.g. to perform “updates” when the resource is reinstalled to a different location)
soliciting, via a graphical user interface on the computing device, a workspace layout for the activity-based workspace, wherein the soliciting includes: (See figures 1-6B, these are provide examples of a GUI for the workspace layout wherein these visually show the workplace layout including the location of, for example, desks, chairs, and the employee assignment to said desks and chairs – to this including soliciting – see steps 702-706 in figure 7 – the system is provide for “modification” to the floor plan, i.e. ¶ 59: “Then, the space planning options management and visualization system generates a first potential future office floorplan incorporating a first set of potential modifications to the initial state of the office floorplan, as shown in STEP 702.” and see ¶ 85 – “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.” – in other words the GUI is used to solicit user input on the workspace layout)

    PNG
    media_image1.png
    729
    955
    media_image1.png
    Greyscale

	providing a virtual rendering of fixed components of the activity-based workspace, and providing a list of the design components that can be selectively placed within the workspace layout; (Livnat, as cited above – see figures 1-6B, see ¶ 59 – this provides a virtual rendering of the workplace as shown in the figures, and provides a GUI for “creations, modifications, or deletions”, e.g. “resource object allocations” [e.g., furniture placement] – see the citations above on resource object, including ¶ 76 – “resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” – in other words, the system provides a “list” of components for allocating/placing into the workspace such as for creating/modifying floor plans through the GUI such as the one in ¶ 85 cited above)
	receiving, via the graphical user interface, placements of the design components within the workspace layout to create a proposed design of the activity-based workspace; (¶ 85 – “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.”, and see the other citations above – the GUI allows a user to input the placements of the various components, e.g. desks, to create a proposed design of the workspace – to clarify this is proposed, see ¶ 80 “Preferably, the particular location in the office floorplan has an area label designated from the office space labeling module (903), and the dynamic space assignment and allocation module (907) is able to allocate and assign various employees and resource objects dynamically to the particular location in the office floorplan either through a system operator's manual adjustments or through autonomous machine determinations for intelligent dynamic cascading from the space planning options management and visualization system.” – in other words, this is a “space planning” system [see the abstract] to generate proposed office workspace designs such as manually and/or automatically, and/or both – see figure 7 the “intelligent dynamic cascading” and the accompanying description, i.e. “potential future office floorplan” is generated from the modifications, such as the ones received from the “system operator”, and verifies the “potential future office plan” [proposed plan] )
generating, by the computing device, an interactive [two]-dimensional rendering of the proposed design; (See figures 1-6B for examples of the 2D renderings of the design that were generated, e.g. ¶ 50 “FIG. 3A shows an example (300A) of updates to the first potential future office floorplan generated by the space planning options management and visualization system with intelligent dynamic cascading” wherein this is a “screenshot”, for being interactive – see the buttons in the GUI, also see the other citations above on various GUIs for the “system operator” to perform creations, deletions, and modifications to the plan)
	verifying, by the computing device, the proposed design against the space requirements and the set of workplace standards; (Livnat, as cited above, e.g. ¶ 62: “Lastly, as shown in STEP 707 in the operational flowchart (700), the space planning options management and visualization system may also conduct parallel implications analysis ( e.g. calculating the number of available seats or workstations, the number of necessary seat allocation to a specific business unit, etc.) on various potential future office floorplans and reports dynamically-changing parameters during or after the intelligent dynamic cascading process.” – i.e., this verifies the floorplans against the various space requirements and workplace standards – the “dynamically changing parameters”, and “reports” on the changes, e.g. ¶ 63, also see ¶ 88 “The floorplans identified and flagged by the timing co-dependency and parallel implication module (1003) to require "cascaded" modifications are then further processed by the dynamic cascading determination module (1009) for specific modifications ( e.g. seating reassignments, resource object reallocations, rearrangements of seating clusters by departments or floor levels, etc.) within each instance of the floorplan.” – in other words, this verifies the floorplans and when needed proposes “specific modifications” to the floorplans for ones that are “identified and flagged”)
	and-2-Application No. 16/427,628Attorney Docket No. 20190043 creating, by the computing device, a project timeline for completing the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design (¶ 44: “In a preferred embodiment of the invention, each plan is associated with a date (i.e. the putative date in which the plan would be in effect), or with a sequence of events. Each plan may further be associated with additional information such as a name (e.g. "Engineering move") or any other related parameters (e.g. the number of moves associated with it, an assessment of the disruption level it may cause, its cost, etc.).”, e.g. ¶ 45 :”...Certain properties or designations of workspaces will change ( e.g. a private office will be turned into a meeting room, some designated workspaces will now be converted to hot desks, hotel desks, neighborhood desks, or flex desks, a cubicle will be reconfigured as a bench desk, access restrictions to such converted areas are specified in the office space plan, etc.)..New workspaces will be added to certain floors in the office space plan..” and then see the tables in ¶ 48-¶57 which shows the changes over a variety of dates – i.e. the system, as part of creating the “plan”, creates a timeline for the plan, and for each plan created, based on the proposed design and stored parameters)

Livant does not explicitly teach:
...acquisition times 
	...three-dimensional rendering...
... wherein the project timeline includes project work orders, design schedules, and construction schedules.

Hart teaches:
...acquisition times (Hart, see the abstract, this is another “office management software solution” similar to Livnat, e.g. see Figure 1 of Hart – then see ¶ 79 and the table – this is a table describing parts of the abstract’s “database” – wherein for the class of “Property” this includes “Date of purchase” for various types of property, e.g. the “chair”) 
... wherein the project timeline includes project work orders... (Hart, ¶ 25: “It is another object to provide a CAOM solution with robust analysis and reporting capabilities that yield ready access to key management data such as space forecasting for budgetary reasons, reports such as work orders for moves,...”, i.e. ¶ 121 “The reporting module makes it easy to generate reports such as work orders for moves, adds & changes, and financial reports and depreciation schedules”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Livnat on a  space planning options management and visualization system (Livnat, abstract)  with the teachings from Hart on an “Office management solution” similar to Livnat which includes a specific data structure for the objects and including a reporting module to generate reports such as work orders for moves (Hart, as cited above). The motivation to combine would have been that “ It would be greatly advantageous to fulfill these and other needs with a software solution that elevates 


Livnat, as modified by Hart, does not explicitly teach:
	...three-dimensional rendering......
 wherein the project timeline includes ... design schedules, and construction schedules.


Cory teaches:
...three-dimensional rendering...... (Cory – see page 219 for “2D” CAD, wherein the last paragraph teaches: “With Multiview drawings comprising a majority of drawings used in industry, years of procedures and processes cannot be changed overnight. That is the driving i.e., Cory teaches using 3D modeling in place of Livnat’s 2D modeling as this has “shown promise” for the process of “generating all construction working documentation”, e.g. ¶ 2 of the 3D modelling provides an example: “Most software packages to date are drawing Architectural documentation by creating the documents in a traditional 2D fashion but adding the height to create a 3D model.”, e.g. figures 1-2 and the description – “The user can draw in a traditional 2D format (figure 1), but the user is actually constructing all components of the house as a 3D (figure 2) model and all information concerning material type in a database.”

    PNG
    media_image2.png
    691
    453
    media_image2.png
    Greyscale

 wherein the project timeline includes... design schedules, and construction schedules. (Cory, as cited above, wherein the “3D model” is “to generate all construction working documentation”, e.g. see figures 1-2, then see the section “4D CAD” which teaches: “More simply put, 4D CAD utilizes project geometry in three dimensions and the one dimension for the projects schedule of construction over time. The timeline can be in all stages of the project: pre-construction, construction and post-construction for the life of the building...”, i.e. generating a project timeline wherein this includes the entire “projects schedule” [including the design/pre-construction schedule], and the “construction” schedule”, i.e. to provide “a scheduled time-line of the construction process for every project.” (page 222, col. 1, second to last paragraph) -  for more clarity – see the section “Construction Schedules” starting on page 223 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Livnat, as modified above, on a  office space planning and management system with the teachings from Cory on using 3D modeling techniques and incorporating additional aspects of a construction schedule to the model – for clarity on this, the section “4D CAD” ¶ 1 clarifies that “4D CAD utilizes project geometry in three dimensions and the one dimension for the projects schedule of construction over time.”, i.e. 4D is 3D CAD + the construction schedule. The motivation to combine would have been that “The implementation and utilization of 3D models, especially architectural, had become significantly easier and more efficient to construct. [4] This one statement is the driving force behind the utilization of 3D computer models in AEC projects.” (Cory, section “3D modeling” ¶ 1) and see page 222, col. 1, the bullet points for “gains from 4D CAD for the entire construction project team”, e.g. this enables benefits such as “Facilitate the evaluation, 

Regarding Claim 2
Livnat teaches: 
	The method of claim 1, wherein obtaining the business profile further comprises:
	obtaining an activity-space ratio and an expected utilization rate. (Livnat, ¶ 5 – “employee-workspace ratios,” – these are obtained as part of the user inputs, and “ ¶ 76 “Preferably, the resource object module (901) also tracks, updates, and/or stores the current availability or the usage of such office-related items in real time,”, i.e. this tracks the utilization of the objects [example of a rate of utilization] – e.g. ¶ 80 “Continuing with the embodiment (900) of the invention as shown in FIG. 9, the space planning optionality synthesis and visualization module (805) also includes the dynamic space assignment and allocation module (907), which is configured to link a particular location in an office floorplan of a particular timeframe (i.e. current or future) with a listed employee from the movable employee identification module (905), and in some cases, with one or more office resource objects listed as available from the resource object module (901).” – to the expected, this tracks for “future” timeframes as well, i.e. the expected utilization rate for a “future” floorplan)

    PNG
    media_image3.png
    705
    1007
    media_image3.png
    Greyscale



Regarding Claim 4
Livnat teaches: 
	The method of claim 1, wherein obtaining the business profile further comprises:
	providing a user interface to solicit, for a user, specialty requests for the activity-based workspace. (Livnat, ¶ 45 – “Certain properties or designations of workspaces will change ( e.g. a private office will be turned into a meeting room, some designated workspaces will now be converted to hot desks, hotel desks, neighborhood desks, or flex desks, a cubicle will be reconfigured as a bench desk, access restrictions to such converted areas are specified in the 

Regarding Claim 5
Livnat and Hart both teach:
	The method of claim 1, wherein the space requirements include a net usable square footage requirement and a total number of seats. (Livnat, ¶ 5 – “managers above a certain level get a private office of 165 sq. ft in size,”- i.e., an example of a “For instance, a specific class of employees of a particular organization may each be expected to receive a workspace of a specific size and features according to the company policy” – i.e., the space requirements include the net usable “sq. ft” [square footage] for each employee – to the number of seats - ¶ 62: “Lastly, as shown in STEP 707 in the operational flowchart (700), the space planning options management and visualization system may also conduct parallel implications analysis ( e.g. calculating the number of available seats or workstations, the number of necessary seat allocation to a specific business unit, etc.) on various potential future office floorplans” , i.e. this tracks the total number of seats to track which seats are allocated and which are not for the various floorplans, e.g. as shown in the figures
 Net square feet (NSF), usable square feet (USF), rentable square feet (RSF), Circulation factor, Usable to Rentable ratio.” and see figure 1 of Hart, and see ¶ 85 and the table – each “Space” of Hart, e.g. “Office” has a min/max area and a min/max number of “Seats” [total number of seats for the given square footage for a specific type of space, e.g. an office] – and see Hart ¶ 57 for this being based off of “office standards”)

Regarding Claim 6
Livnat teaches: 
	The method of claim 5, wherein the determining further comprises:
	obtaining the set of workplace standards to which the business profile is applied. (Hart, ¶ 58 – this system obtains the “ideal space standards for the current situation”, e.g. “office standards” and the like similar to Livnat, and then see ¶ 58-¶59 – this calculates the space requirements to which the business profile, e.g. the “department” type, is applied (¶¶ 57-59)

Regarding Claim 7
Livnat teaches: 
	The method of claim 1, wherein storing the component parameters includes storing, for each design component:
	dimensioning information, appearance information, and utility requirements information  (Livnat, ¶ 81 – the “floorplan” is a “real-life symbolization of the present office 

Regarding Claim 8
Livnat teaches: 
	The method of claim 1, wherein storing the component parameters includes storing, for each design component:
	component cost information, installation time information, and availability information.  (Livnat, as cited above – the installation time is recited in claim 1, see that citation – for the component cost – see ¶ 36 – this tracks the “associated costs” for each floorplan such as the 
seats or workstations,”, ¶ 76 “Preferably, the resource object module (901) also tracks,
updates, and/or stores the current availability or the usage of such office-related items in real time,” and ¶ 80 – “Continuing with the embodiment (900) of the invention as shown in FIG. 9, the space planning optionality synthesis and visualization module (805) also includes the dynamic space assignment and allocation module (907), which is configured to link a particular location in an office floorplan of a particular timeframe (i.e. current or future) with a listed employee from the movable employee identification module (905), and in some cases, with one or more office resource objects listed as available from the resource object module (901).”

Regarding Claim 9
Livnat teaches: 
	The method of claim 1, wherein the design components include a modular unit of multiple components.  (Livnat, ¶ 76 – “In context of this embodiment (900) of the invention, the resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” – i.e., the components such as “electronic equipment”, e.g. a laptop/computer for a user includes a modular unit with a plurality of components, e.g. a stick of “DRAM” (¶ 71), and see ¶ 77 this includes a “cubicle”, etc. – in other words, this includes that the design components include a large variety of components that include modular units of multiple components – see figures 1-6B for various examples of this)  

Regarding Claim 10.
Hart teaches: 
	The method of claim 1, further comprising:
	storing, in the memory, design guidelines that define planning and measurement assumptions for the activity-based workspace, and presenting, via the graphical user interface, the design guidelines. (Hart, ¶ 57: “The third step 6 entails determining the ideal space standards for the current situation, including office standards, departmental space standards, special purpose space, distributed support standards (persons per shared printer, per pantry, per copy room, etc.), centralized support standards (office services, it server & configuration, records, etc.), conference standards (type, quantity, pers. per total conference seat count, ancillary conference support and hospitality), amenities (food service, health and wellness, fitness, family care, entertainment, etc.). As above, this data is entered [stored] into the CAOM office management database of the present invention.” – i.e., the “standards” used for determining the space requirements are based on “entered”/stored data in the “database” that are the design guidelines that define the planning and measurement assumptions, e.g. the “persons per shared printer, per pantry, per copy room, etc.” – for claim interpretation see ¶ 59 in the specification – the “Guidelines...may include a library...of workplace standards...”, i.e. the design guidelines as recited in this claim encompasses a library of workplace standards, e.g. Hart’s database of “entered” “space standards” such as “office entered into the CAOM office management database of the present invention”, i.e. the database stores data of the measurement assumptions, i.e. the types of measurements used, e.g. “Net Square feet” and the like as per ¶ 59 – to the GUI, see Hart ¶ 20: “It is therefore the primary object of the present invention to provide spatial database interface software that integrates a browser-enabled database with a spatial user interface so that users can see and update locations and attributes for database objects using a searchable graphic display.” 

Regarding Claim 11.
Livnat teaches: 
	The method of claim 1, further comprising:
	-4-Application No. 16/427,628dynamically updating project cost information based on the proposed design and the stored parameters. (Livnat, ¶ 36: “Preferably, the intelligent dynamic cascading autonomously determined by the machine may also improve the overall employee relocation efficiency and associated costs”, ¶ 86 – “a minimal cost prioritization module”, e.g. ¶ 89 – “if one possible dynamic cascading approach that meets all criteria of timing co-dependency and parallel in other words, this dynamically updates the project cost based on the design and stored parameters and further then recommends new floorplans based on the “cost estimates”) 


Regarding Claim 12.
Hart teaches: 
	The method of claim 1, further comprising:
	dynamically adjusting project work orders to reflect supplier information for the design components within the workspace layout.  (Hart, ¶ 90: “Structural objects may be assigned such as partitions; furniture assets; equipment assets; information technology (IT) assets; and even move and change reports and work orders; lease data objects; etc.” wherein ¶ 91 clarifies: “This categorization of the database data and the relationships drawn is an essential feature of the present database architecture as it allows robust manipulation, analysis and reporting capabilities (to be described).”, i.e. “work orders” are part of the dynamic adjustments, e.g. the “manipulation...capabilities” – for this to reflect supplier information, see ¶ 79 the table – wherein the “Manufacturer” is one of the “Attributes (for each asset class)”, i.e. the system dynamically adjusts the “work orders” as part of the “manipulation...capabilities” which reflects supplier, e.g. “Manufacturer”, information for the components within the layout)

Regarding Claim 13.
Livnat teaches: 
	One or more network devices, comprising: (Livnat, figure 8 shows an example of a network device used to implement the system of Livnat and see the abstract of Livnat which teaches: “A space planning options management and visualization system provides an office space planner or a system operator a novel computer graphics-based future pathways simulation environment for potential future office floorplans. In one instance, a potential future office floorplan synthesized and simulated by the system includes employee relocation or reseating plans, office resource object allocation plans, office layout renovation plans, and departmental relocation plans. The space planning options management and visualization system is configured to synthesize, simulate, and visualize multiple instances of potential future office floorplans in one or more potential future pathways and various timeframes, which may develop timing co-dependencies and intricate parallel implications, even if one minor change is made to one particular plan at one particular time slice. The system provides a unique capability called "intelligent dynamic cascading" to autonomously and automatically modify floorplan(s) impacted by a change introduced to the particular plan, even without human intervention.”)
	a communications interface to communicate with a user device; (Livnat, fig. 8)
	a memory to store a set of processor-executable instructions;(Livnat, fig. 8)
	and a processor configured to execute the processor-executable instructions, wherein executing the processor-executable instructions causes the processor to:(Livnat, fig. 8)
obtain a business profile of a workgroup using an activity-based workspace, wherein the business profile includes a total headcount and a department type;  (Livant, for relevance - see figure 7, see the abstract for an overview of this system, also see figure 9, see ¶ 33: “For the purpose of describing the invention, a term herein referred to as "floorplan" or "plan" is defined as one or more computer graphics-generated hypothetical office space arrangement, employee relocation, seat assignment, and/or modification scenarios, which may or may not be implemented in real life...” to ¶ 36: “Preferably, the intelligent dynamic cascading autonomously determined by the machine may also improve the overall employee relocation efficiency and associated costs ( e g minimizing the number of unnecessary multiple employee relocations, costs associated with relocations, space footprint( s) of a particular organization, furniture or other equipment purchase needs, etc.) by autonomously modifying one or more employee seating assignments and/or other office floorplan parameters in other potential future office floorplans of one or more potential future pathways, when the human operator-driven modification is made in one particular office floorplan”
for the activity-based workspace: ¶ 7 “In one scenario, an organization may value putting all members of a business unit or a team in close physical proximity to each other (e.g. all of Marketing in floors 2 and 3, Sales in 4 and 5, and Engineering in floor 13). In another scenario, it may prefer to organize project or product teams in close proximity ( e.g. consumer products in floors 2 and 3, business products in floor 4 and 5).” – these are examples of activity based workspaces
for the department type/business profile -  see ¶ 45 for an example in which “In one embodiment of the invention, an office space plan may include various information associated with an office space configuration, such as a geometrical layout of the office space, sectional or location labels associated with the office space, employee/worker seating arrangements, and resource object allocations.”, e.g. “(1) Seats numbered 1002-1010 on the first floor of building A would be allocated to the Marketing Department (having previously belonged to the Sales department or to no business unit at all);” and so on, e.g. ¶ 46 :”For example, the Marketing and Sales Departments may be allocated Floor 2 and Floor 3 of Building A” – in other words, this determines the business profile of a workgroup including the department type, e.g. “Sales”, e.g. “Engineering”, and uses this for the “space planning” such as where to put the department 
for the headcount – see ¶ 48 and the table, which shows the “initial state” wherein this includes an employee list [i.e. the number of the employees in this list is the headcount used for the space allocation] – i.e. ¶ 59: “As shown by STEP 701 in the operational flowchart (700), the space planning options management and visualization system first generates an initial or current office floorplan, such as an initial-state floorplan or a "NOW" floorplan, based on a space planning operator's design parameters and/or a business organization's current space utilization status in a particular office space” wherein ¶ 62: “Lastly, as shown in STEP 707 in the operational flowchart (700), the space planning options management and visualization system may also conduct parallel implications analysis ( e.g. calculating the number of available seats or workstations, the number of necessary seat allocation to a specific business unit, etc.) on various potential future office floorplans and reports dynamically-changing parameters in other words, the system determines the type of business unit/department, and the number of required seats [for the number of employees, e.g. 4 employees] for the department/business unit – also to further clarify, see ¶ 78-¶ 79 the system maintains “a list of employees or workers of the organization” – and to be more clear - ¶ 6 – “In the process of workspace pre-configuration and personnel assignment planning, space planners and managers confront various and ever-changing complex issues, such as variable lease dates and costs, floor plan layouts, dynamically- changing employee rosters, and potential headcount changes [i.e., the uses of the system include updating workspace plans based on headcount changes] or business unit reorganizations.”
	automatically determine space requirements to accommodate the business profile based on a set of workplace standards;(Livant, as cited above – this is a “space planning” system [e.g., the abstract] for office floorplans, then see ¶ 5: “Space planners and real estate teams play a key role in helping organizations that confront constant changes in the workplace. They are responsible for ensuring how an organization has appropriate real-estate assets by managing its real-estate portfolio. They are responsible for making sure offices and other real-estate assets are properly configured to satisfy the organization's needs and standards. For instance, a specific class of employees of a particular organization may each be expected to receive a workspace of a specific size and features according to the company policy ( e.g. sit/stand desks for all, except for those with special ergonomic requirements, managers above a certain level get a private office of 165 sq. ft in size, etc.) Along with managers, space planners and real estate teams are also responsible for deciding which workspaces are allocated to which business units and teams, and the proximity of seating positions to the managers are typically planned ahead of actual physical arrangements. Desk assignments, flex-desking, hot-desking, hotel-desking, neighborhood seating, employee-workspace ratios, and other related workspace assignment parameters are also typically pre-configured and planned ahead of the actual physical relocation or arrangements.” – in other words, part of space planning for a office is to determine the space requirements, e.g. the “specific size and features” of a space for a “specific class of employees” to accommodate the business profile [e.g. for the class of employee] based on “company policy” [example of workplace standards] and provides other examples such as “proximity of seating positions to the mangers”, “hot-desking”, “hotel desking”, etc. - to these being determined, see ¶ 7 – “different space planning scenarios may focus workspace optimization emphasis on different metrics or criteria” and the examples provided, i.e. each scenario is a determined set of space standards based on the workplace standards, e.g. “policy”, to accommodate the business profile wherein ¶ 11: this system is “a novel electronic system capable of providing space planning options management and visualization that accommodate multiple space planning options scenarios, multiple hypothetical pathways for future workspace change scenario visualizations, and/or time co-dependency variabilities in relocation parameters.”, e.g. see ¶ 46 for examples of this
	store component parameters for design components that can be deployed to the activity-based workspace, wherein the component parameters include ...installation times; (¶ 81: “create a computer graphics-based office space floorplan in the present timeframe, which is a present-day configuration of a particular office space with present-day employee desk, cubicle, office, and office resource object assignments....The current space plan synthesis module (909) is configured to request and receive various real-time information from the resource object module (901), the office space labeling module (903), the movable employee identification module (905), and the dynamic space assignment and allocation module (907) to synthesize an integrated present-day office space floorplan with space labels, designated employees in specific locations, and/or office resource objects allocated to specific locations” and then see ¶ 76: “In context of this embodiment (900) of the invention, the resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” – i.e. this stores a “list” of various design components, e.g. “furniture” that can be deployed to the workspace and uses this “list” for placing the objects into the floorplan – for the installation times, this is part of the “track[ing]” by this module, i.e. this tracks when the various objected are installed in the office, e.g. to perform “updates” when the resource is reinstalled to a different location)
	solicit, via a graphical user interface, a workspace layout for the activity-based workspace, wherein the soliciting includes: (See figures 1-6B, these are provide examples of a GUI for the workspace layout wherein these visually show the workplace layout including the location of, for example, desks, chairs, and the employee assignment to said desks and chairs – to this including soliciting – see steps 702-706 in figure 7 – the system is provide for “modification” to the floor plan, i.e. ¶ 59: “Then, the space planning options management and visualization system generates a first potential future office floorplan incorporating a first set of potential modifications to the initial state of the office floorplan, as shown in STEP 702.” and see ¶ 85 – “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data in other words the GUI is used to solicit user input on the workspace layout)
	providing a virtual rendering of fixed components of the activity-based workspace, and -5-Application No. 16/427,628 Attorney Docket No. 20190043 providing a list of the design components that can be selectively placed within the workspace layout; (Livnat, as cited above – see figures 1-6B, see ¶ 59 – this provides a virtual rendering of the workplace as shown in the figures, and provides a GUI for “creations, modifications, or deletions”, e.g. “resource object allocations” [e.g., furniture placement] – see the citations above on resource object, including ¶ 76 – “resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” – in other words, the system provides a “list” of components for allocating/placing into the workspace such as for creating/modifying floor plans through the GUI such as the one in ¶ 85 cited above)
	receive, via the graphical user interface, placements of design components within the workspace layout to create a proposed design for the activity-based workspace; (¶ 85 – “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.”, and see the other citations above – the GUI allows a user to input the placements to clarify this is proposed, see ¶ 80 “Preferably, the particular location in the office floorplan has an area label designated from the office space labeling module (903), and the dynamic space assignment and allocation module (907) is able to allocate and assign various employees and resource objects dynamically to the particular location in the office floorplan either through a system operator's manual adjustments or through autonomous machine determinations for intelligent dynamic cascading from the space planning options management and visualization system.” – in other words, this is a “space planning” system [see the abstract] to generate proposed office workspace designs such as manually and/or automatically, and/or both – see figure 7 the “intelligent dynamic cascading” and the accompanying description, i.e. “potential future office floorplan” is generated from the modifications, such as the ones received from the “system operator”, and verifies the “potential future office plan” [proposed plan] )
	generate an interactive [two]-dimensional rendering of the proposed design;(See figures 1-6B for examples of the 2D renderings of the design that were generated, e.g. ¶ 50 “FIG. 3A shows an example (300A) of updates to the first potential future office floorplan generated by the space planning options management and visualization system with intelligent dynamic cascading” wherein this is a “screenshot”, for being interactive – see the buttons in the GUI, also see the other citations above on various GUIs for the “system operator” to perform creations, deletions, and modifications to the plan)
	verify the proposed design against the space requirements and the set of workplace standards; (Livnat, as cited above, e.g. ¶ 62: “Lastly, as shown in STEP 707 in the operational flowchart (700), the space planning options management and visualization system may also i.e., this verifies the floorplans against the various space requirements and workplace standards – the “dynamically changing parameters”, and “reports” on the changes, e.g. ¶ 63, also see ¶ 88 “The floorplans identified and flagged by the timing co-dependency and parallel implication module (1003) to require "cascaded" modifications are then further processed by the dynamic cascading determination module (1009) for specific modifications ( e.g. seating reassignments, resource object reallocations, rearrangements of seating clusters by departments or floor levels, etc.) within each instance of the floorplan.” – in other words, this verifies the floorplans and when needed proposes “specific modifications” to the floorplans for ones that are “identified and flagged”)
	and create a project timeline for completing the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design, ...(¶ 44: “In a preferred embodiment of the invention, each plan is associated with a date (i.e. the putative date in which the plan would be in effect), or with a sequence of events. Each plan may further be associated with additional information such as a name (e.g. "Engineering move") or any other related parameters (e.g. the number of moves associated with it, an assessment of the disruption level it may cause, its cost, etc.).”, e.g. ¶ 45 :”...Certain properties or designations of workspaces will change ( e.g. a private office will be turned into a meeting room, some designated workspaces will now be converted to hot desks, hotel desks, neighborhood desks, or flex desks, a cubicle will be reconfigured as a bench desk, access and then see the tables in ¶ 48-¶57 which shows the changes over a variety of dates – i.e. the system, as part of creating the “plan”, creates a timeline for the plan, and for each plan created, based on the proposed design and stored parameters)


Livant does not explicitly teach:
...acquisition times 
	...three-dimensional rendering...
... wherein the project timeline includes project work orders, design schedules, and construction schedules.

Hart teaches:
...acquisition times (Hart, see the abstract, this is another “office management software solution” similar to Livnat, e.g. see Figure 1 of Hart – then see ¶ 79 and the table – this is a table describing parts of the abstract’s “database” – wherein for the class of “Property” this includes “Date of purchase” for various types of property, e.g. the “chair”) 
... wherein the project timeline includes project work orders... (Hart, ¶ 25: “It is another object to provide a CAOM solution with robust analysis and reporting capabilities that yield ready access to key management data such as space forecasting for budgetary reasons, reports such as work orders for moves,...”, i.e. ¶ 121 “The reporting module makes it easy to generate reports such as work orders for moves, adds & changes, and financial reports and depreciation schedules”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Livnat on a  space planning options management and visualization system (Livnat, abstract)  with the teachings from Hart on an “Office management solution” similar to Livnat which includes a specific data structure for the objects and including a reporting module to generate reports such as work orders for moves (Hart, as cited above). The motivation to combine would have been that “ It would be greatly advantageous to fulfill these and other needs with a software solution that elevates traditional Computer Aided Facilities Management (CAFM) to a more comprehensive Computer Aided Office Management (CAOM) solution to enable facilities managers to more cost-effectively manage assets and associated asset data within a graphical layout plan of a building or other facility.” (Hart, ¶ 19) wherein “It is another object to provide an office management solution that is user-friendly and offers the most accessible and easiest-to-use database solution available, with capabilities for multi-department use and input within an organization” (Hart, ¶ 21) and “It is another object to provide a CAOM solution with robust analysis and reporting capabilities that yield ready access to key management data such as space forecasting for budgetary reasons, reports such as work orders for moves, adds & changes, financial reports and depreciation schedules, and with business continuity planning and disaster recovery features.” (Hart, ¶ 25)


Livnat, as modified by Hart, does not explicitly teach:
	...three-dimensional rendering......
 wherein the project timeline includes ... design schedules, and construction schedules.


Cory teaches:
...three-dimensional rendering...... (Cory – see page 219 for “2D” CAD, wherein the last paragraph teaches: “With Multiview drawings comprising a majority of drawings used in industry, years of procedures and processes cannot be changed overnight. That is the driving force for resistance to change from traditional 2D working drawings to utilizing 3D models. But the AEC industry has shown promise over the last couple years with companies embracing technology, and utilization of the 3D model to generate all construction working documentation for projects”, and then see the section 3D modelling, i.e., Cory teaches using 3D modeling in place of Livnat’s 2D modeling as this has “shown promise” for the process of “generating all construction working documentation”, e.g. ¶ 2 of the 3D modelling provides an example: “Most software packages to date are drawing Architectural documentation by creating the documents in a traditional 2D fashion but adding the height to create a 3D model.”, e.g. figures 1-2 and the description – “The user can draw in a traditional 2D format (figure 1), but the user is actually constructing all components of the house as a 3D (figure 2) model and all information concerning material type in a database.”

 wherein the project timeline includes... design schedules, and construction schedules. (Cory, as cited above, wherein the “3D model” is “to generate all construction working documentation”, e.g. see figures 1-2, then see the section “4D CAD” which teaches: “More simply put, 4D CAD utilizes project geometry in three dimensions and the one dimension for the projects schedule of construction over time. The timeline can be in all stages of the project: pre-construction, construction and post-construction for the life of the building...”, i.e. generating a project timeline wherein this includes the entire “projects schedule” [including the design/pre-construction schedule], and the “construction” schedule”, i.e. to provide “a scheduled time-line of the construction process for every project.” (page 222, col. 1, second to last paragraph) -  for more clarity – see the section “Construction Schedules” starting on page 223 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Livnat, as modified above, on a  office space planning and management system with the teachings from Cory on using 3D modeling techniques and incorporating additional aspects of a construction schedule to the model – for clarity on this, the section “4D CAD” ¶ 1 clarifies that “4D CAD utilizes project geometry in three dimensions and the one dimension for the projects schedule of construction over time.”, i.e. 4D is 3D CAD + the construction schedule. The motivation to combine would have been that “The implementation and utilization of 3D models, especially architectural, had become significantly 

Regarding Claim 14.
Livnat teaches: 
	The one or more network devices of claim 13, wherein the business profile further comprises:
	an expected utilization rate. (Livnat, ¶ 5 – “employee-workspace ratios,” – these are obtained as part of the user inputs, and “ ¶ 76 “Preferably, the resource object module (901) also tracks, updates, and/or stores the current availability or the usage of such office-related items in real time,”, i.e. this tracks the utilization of the objects [example of a rate of utilization] – e.g. ¶ 80 “Continuing with the embodiment (900) of the invention as shown in FIG. 9, the space planning optionality synthesis and visualization module (805) also includes the dynamic space assignment and allocation module (907), which is configured to link a particular location in an office floorplan of a particular timeframe (i.e. current or future) with a listed employee from the movable employee identification module (905), and in some cases, with one or more office resource objects listed as available from the resource object module (901).” – to the expected, this tracks for “future” timeframes as well, i.e. the expected utilization rate for a “future” floorplan)

Regarding Claim 15.
Livnat, as taken in combination above, teaches:
	The one or more network devices of claim 13, wherein, when determining the space requirements, the processor is further configured to execute the processor- executable instructions to:
	obtaining the set of standards to which the business profile is applied (Hart, ¶ 58 – this system obtains the “ideal space standards for the current situation”, e.g. “office standards” and the like similar to Livnat, and then see ¶ 58-¶59 – this calculates the space requirements to which the business profile, e.g. the “department” type, is applied (¶¶ 57-59)
, and calculate a net usable square footage requirement and a total number of seats for the business profile.  (Livnat, ¶ 5 – “managers above a certain level get a private office of 165 sq. ft in size,”- i.e., an example of a “For instance, a specific class of employees of a particular organization may each be expected to receive a workspace of a specific size and features according to the company policy” – i.e., the space requirements include the net usable “sq. ft” [square footage] for each employee – to the number of seats - ¶ 62: “Lastly, as shown in STEP 707 in the operational flowchart (700), the space planning options management and visualization system may also conduct parallel implications analysis ( e.g. calculating the number of available seats or workstations, the number of necessary seat allocation to a specific business unit, etc.) on various potential future office floorplans” , i.e. this tracks the total number of seats to track which seats are allocated and which are not for the various floorplans, e.g. as shown in the figures
also for a second embodiment of this limitation: Hart, ¶ 59 – “The square footage projections include bracket rentable square footage over lease period; move-in, first expansion option, lease termination, Net square feet (NSF), usable square feet (USF), rentable square feet (RSF), Circulation factor, Usable to Rentable ratio.” and see figure 1 of Hart, and see ¶ 85 and the table – each “Space” of Hart, e.g. “Office” has a min/max area and a min/max number of “Seats” [total number of seats for the given square footage for a specific type of space, e.g. an office] – and see Hart ¶ 57 for this being based off of “office standards”)

Regarding Claim 16.
Livnat, as taken in combination above, teaches: 
	The one or more network devices of claim 13, wherein, when generating the interactive three-dimensional rendering, the processor is further configured to execute the processor-executable instructions to: (see the combination above for the 3D rendering)
	receive the proposed design; (Livnat, as cited above, e.g. ¶ 85 “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.” – in other words the GUI is used to solicit user input on the workspace layout – wherein the user inputs the proposed design)
generate an interactive virtual three-dimensional rendering of the proposed design within a visualization tool; (Livnat, see figures 1-6B as cited above for 2D renderings that are interactive – for the 3D see Cory as cited above, for the section “3D CAD” and figures 1-2 which shows both a 2D and 3D representation for a building, i.e. it would have been obvious in view of Cory to provide both interactive 2D and 3D renderings of the proposed design)
	receive changes to the proposed design via the visualization tool;(Livnat, as cited above, e.g. ¶ 85 “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.” – in other words the GUI is used to solicit user input on the workspace layout – wherein the user inputs the proposed design, and provides adjustments to it, e.g. “modifications”)
	update the interactive virtual three-dimensional rendering to reflect the changes; (Livnat, as cited above, e.g. figures 1-6B shows examples of updating the rendering for various changes, see Cory for the 3D, as cited above)
	and dynamically update the project timeline, based on the changes. (¶ 44: “In a preferred embodiment of the invention, each plan is associated with a date (i.e. the putative date in which the plan would be in effect), or with a sequence of events. Each plan may further be associated with additional information such as a name (e.g. "Engineering move") or any other related parameters (e.g. the number of moves associated with it, an assessment of the disruption level it may cause, its cost, etc.).”, e.g. ¶ 45 :”...Certain properties or designations of and then see the tables in ¶ 48-¶57 which shows the changes over a variety of dates – i.e. the system, as part of creating the “plan”, creates a timeline for the plan, and for each plan created, based on the proposed design and stored parameters- this includes updating the plan for each of the various layouts, e.g. as shown in figures 1-6B, i.e. for each change/”modification” (¶ 85) made to the layout, the project timeline is updated to reflect the “modification”)

Regarding Claim 17.
Livnat, as taken in combination above, teaches: 
	The one or more network devices of claim 13, wherein the design components include a modular unit of multiple components, and wherein, when generating the interactive three-dimensional rendering, the processor is further configured to execute the processor-executable instructions to:(Livnat, ¶ 76 – “In context of this embodiment (900) of the invention, the resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” – i.e., the components such as “electronic equipment”, e.g. a laptop/computer for a user includes a modular unit with a plurality of components, e.g. a stick of “DRAM” (¶ 71), and see ¶ 77 this includes a “cubicle”, etc. – in other words, this includes that the design components include a large variety of components that include modular units of multiple components – see figures 1-6B for various examples of this
for the 3D – see Cory, as cited above for “3D CAD”, e.g. figures 1-2 of Cory)  
	receive, via the graphical user interface, the modular unit within the workspace layout; (Livnat, as cited above, e.g. ¶ 85 “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.” – in other words the GUI is used to solicit user input on the workspace layout – wherein the user inputs the proposed design)
	generate an interactive virtual three-dimensional rendering of the modular unit within a visualization tool;(Livnat, see figures 1-6B as cited above for 2D renderings that are interactive – for the 3D see Cory as cited above, for the section “3D CAD” and figures 1-2 which shows both a 2D and 3D representation for a building, i.e. it would have been obvious in view of Cory to provide both interactive 2D and 3D renderings of the proposed design)
	receive changes to the modular unit within the visualization tool;(Livnat, as cited above, e.g. ¶ 85 “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.” – in other words the GUI is used to solicit user input on the workspace layout – wherein the user inputs the proposed design, and provides adjustments to 
	update the interactive virtual three-dimensional rendering to reflect the changes;(Livnat, as cited above, e.g. figures 1-6B shows examples of updating the rendering for various changes, see Cory for the 3D, as cited above)
	and dynamically update the project timeline and cost for the proposed design, based on the changes to the modular unit. (¶ 44: “In a preferred embodiment of the invention, each plan is associated with a date (i.e. the putative date in which the plan would be in effect), or with a sequence of events. Each plan may further be associated with additional information such as a name (e.g. "Engineering move") or any other related parameters (e.g. the number of moves associated with it, an assessment of the disruption level it may cause, its cost [i.e., includes cost], etc.).”, e.g. ¶ 45 :”...Certain properties or designations of workspaces will change ( e.g. a private office will be turned into a meeting room, some designated workspaces will now be converted to hot desks, hotel desks, neighborhood desks, or flex desks, a cubicle will be reconfigured as a bench desk, access restrictions to such converted areas are specified in the office space plan, etc.)..New workspaces will be added to certain floors in the office space plan..” and then see the tables in ¶ 48-¶57 which shows the changes over a variety of dates – i.e. the system, as part of creating the “plan”, creates a timeline for the plan, and for each plan created, based on the proposed design and stored parameters- this includes updating the plan for each of the various layouts, e.g. as shown in figures 1-6B, i.e. for each 
for more clarification on the cost - Livnat, ¶ 36: “Preferably, the intelligent dynamic cascading autonomously determined by the machine may also improve the overall employee relocation efficiency and associated costs”, ¶ 86 – “a minimal cost prioritization module”, e.g. ¶ 89 – “if one possible dynamic cascading approach that meets all criteria of timing co-dependency and parallel implication determination likely incurs $25,000 in reseating and reallocation costs, while another qualified dynamic cascading approach also meets all criteria but likely incurs only $6,000 in overall cost estimates, the minimal cost prioritization module (1007) may recommend the latter approach to minimize relocation costs to the organization” – in other words, this dynamically updates the project cost based on the design and stored parameters and further then recommends new floorplans based on the “cost estimates”))

Regarding Claim 18.
Livnat teaches:
	A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to:(Livnat, figure 8 shows an example of a network device which includes “memory” used to implement the system of Livnat and see the abstract of Livnat which teaches: “A space planning options management and visualization system provides an office space planner or a system operator a novel computer graphics-based future pathways simulation environment for potential future office floorplans. In one instance, a potential future 
obtain a business profile of a workgroup using an activity-based workspace, wherein the business profile includes a total headcount and a department type;  (Livant, for relevance - see figure 7, see the abstract for an overview of this system, also see figure 9, see ¶ 33: “For the purpose of describing the invention, a term herein referred to as "floorplan" or "plan" is defined as one or more computer graphics-generated hypothetical office space arrangement, employee relocation, seat assignment, and/or modification scenarios, which may or may not be implemented in real life...” to ¶ 36: “Preferably, the intelligent dynamic cascading autonomously determined by the machine may also improve the overall employee relocation efficiency and associated costs ( e g minimizing the number of unnecessary multiple employee relocations, costs associated with relocations, space footprint( s) of a particular organization, furniture or other equipment purchase needs, etc.) by autonomously modifying one or more employee seating assignments and/or other office floorplan parameters in other potential 
for the activity-based workspace: ¶ 7 “In one scenario, an organization may value putting all members of a business unit or a team in close physical proximity to each other (e.g. all of Marketing in floors 2 and 3, Sales in 4 and 5, and Engineering in floor 13). In another scenario, it may prefer to organize project or product teams in close proximity ( e.g. consumer products in floors 2 and 3, business products in floor 4 and 5).” – these are examples of activity based workspaces
 for the department type/business profile -  see ¶ 45 for an example in which “In one embodiment of the invention, an office space plan may include various information associated with an office space configuration, such as a geometrical layout of the office space, sectional or location labels associated with the office space, employee/worker seating arrangements, and resource object allocations.”, e.g. “(1) Seats numbered 1002-1010 on the first floor of building A would be allocated to the Marketing Department (having previously belonged to the Sales department or to no business unit at all);” and so on, e.g. ¶ 46 :”For example, the Marketing and Sales Departments may be allocated Floor 2 and Floor 3 of Building A” – in other words, this determines the business profile of a workgroup including the department type, e.g. “Sales”, e.g. “Engineering”, and uses this for the “space planning” such as where to put the department 
for the headcount – see ¶ 48 and the table, which shows the “initial state” wherein this includes an employee list [i.e. the number of the employees in this list is the headcount used space planning operator's design parameters and/or a business organization's current space utilization status in a particular office space” wherein ¶ 62: “Lastly, as shown in STEP 707 in the operational flowchart (700), the space planning options management and visualization system may also conduct parallel implications analysis ( e.g. calculating the number of available seats or workstations, the number of necessary seat allocation to a specific business unit, etc.) on various potential future office floorplans and reports dynamically-changing parameters during or after the intelligent dynamic cascading process.” – in other words, the system determines the type of business unit/department, and the number of required seats [for the number of employees, e.g. 4 employees] for the department/business unit – also to further clarify, see ¶ 78-¶ 79 the system maintains “a list of employees or workers of the organization” – and to be more clear - ¶ 6 – “In the process of workspace pre-configuration and personnel assignment planning, space planners and managers confront various and ever-changing complex issues, such as variable lease dates and costs, floor plan layouts, dynamically- changing employee rosters, and potential headcount changes [i.e., the uses of the system include updating workspace plans based on headcount changes] or business unit reorganizations.”
	automatically determine space requirements to accommodate the business profile based on a set of workplace standards;(Livant, as cited above – this is a “space planning” system [e.g., the abstract] for office floorplans, then see ¶ 5: “Space planners and real estate teams play a key role in helping organizations that confront constant changes in the workplace.  For instance, a specific class of employees of a particular organization may each be expected to receive a workspace of a specific size and features according to the company policy ( e.g. sit/stand desks for all, except for those with special ergonomic requirements, managers above a certain level get a private office of 165 sq. ft in size, etc.) Along with managers, space planners and real estate teams are also responsible for deciding which workspaces are allocated to which business units and teams, and the proximity of seating positions to the managers are typically planned ahead of actual physical arrangements. Desk assignments, flex-desking, hot-desking, hotel-desking, neighborhood seating, employee-workspace ratios, and other related workspace assignment parameters are also typically pre-configured and planned ahead of the actual physical relocation or arrangements.” – in other words, part of space planning for a office is to determine the space requirements, e.g. the “specific size and features” of a space for a “specific class of employees” to accommodate the business profile [e.g. for the class of employee] based on “company policy” [example of workplace standards] and provides other examples such as “proximity of seating positions to the mangers”, “hot-desking”, “hotel desking”, etc. - to these being determined, see ¶ 7 – “different space planning scenarios may focus workspace optimization emphasis on different metrics or criteria” and the examples provided, i.e. each scenario is a determined set of space standards based on the workplace standards, e.g. “policy”, to accommodate the business profile wherein ¶ 11: this system is “a novel electronic system capable of providing space planning options management 
	store component parameters for design components that can be deployed to the activity-based workspace, wherein the component parameters include ...installation times; (¶ 81: “create a computer graphics-based office space floorplan in the present timeframe, which is a present-day configuration of a particular office space with present-day employee desk, cubicle, office, and office resource object assignments....The current space plan synthesis module (909) is configured to request and receive various real-time information from the resource object module (901), the office space labeling module (903), the movable employee identification module (905), and the dynamic space assignment and allocation module (907) to synthesize an integrated present-day office space floorplan with space labels, designated employees in specific locations, and/or office resource objects allocated to specific locations” and then see ¶ 76: “In context of this embodiment (900) of the invention, the resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” – i.e. this stores a “list” of various design components, e.g. “furniture” that can be deployed to the workspace and uses this “list” for placing the objects into the floorplan – for the installation times, this is part of the “track[ing]” by this module, i.e. this tracks when the various objected are installed in the office, e.g. to perform “updates” when the resource is reinstalled to a different location)
solicit, via a graphical user interface, a workspace layout for the activity-based workspace, wherein the soliciting includes: (See figures 1-6B, these are provide examples of a GUI for the workspace layout wherein these visually show the workplace layout including the location of, for example, desks, chairs, and the employee assignment to said desks and chairs – to this including soliciting – see steps 702-706 in figure 7 – the system is provide for “modification” to the floor plan, i.e. ¶ 59: “Then, the space planning options management and visualization system generates a first potential future office floorplan incorporating a first set of potential modifications to the initial state of the office floorplan, as shown in STEP 702.” and see ¶ 85 – “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.” – in other words the GUI is used to solicit user input on the workspace layout)
	providing a virtual rendering of fixed components of the activity-based workspace, and -5-Application No. 16/427,628 Attorney Docket No. 20190043 providing a list of the design components that can be selectively placed within the workspace layout; (Livnat, as cited above – see figures 1-6B, see ¶ 59 – this provides a virtual rendering of the workplace as shown in the figures, and provides a GUI for “creations, modifications, or deletions”, e.g. “resource object allocations” [e.g., furniture placement] – see the citations above on resource object, including ¶ 76 – “resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” in other words, the system provides a “list” of components for allocating/placing into the workspace such as for creating/modifying floor plans through the GUI such as the one in ¶ 85 cited above)
	receive, via the graphical user interface, placements of design components within the workspace layout to create a proposed design for the activity-based workspace; (¶ 85 – “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.”, and see the other citations above – the GUI allows a user to input the placements of the various components, e.g. desks, to create a proposed design of the workspace – to clarify this is proposed, see ¶ 80 “Preferably, the particular location in the office floorplan has an area label designated from the office space labeling module (903), and the dynamic space assignment and allocation module (907) is able to allocate and assign various employees and resource objects dynamically to the particular location in the office floorplan either through a system operator's manual adjustments or through autonomous machine determinations for intelligent dynamic cascading from the space planning options management and visualization system.” – in other words, this is a “space planning” system [see the abstract] to generate proposed office workspace designs such as manually and/or automatically, and/or both – see figure 7 the “intelligent dynamic cascading” and the accompanying description, i.e. “potential future office floorplan” is generated from the modifications, such as the ones received from the “system operator”, and verifies the “potential future office plan” [proposed plan] )
generate an interactive [two]-dimensional rendering of the proposed design;(See figures 1-6B for examples of the 2D renderings of the design that were generated, e.g. ¶ 50 “FIG. 3A shows an example (300A) of updates to the first potential future office floorplan generated by the space planning options management and visualization system with intelligent dynamic cascading” wherein this is a “screenshot”, for being interactive – see the buttons in the GUI, also see the other citations above on various GUIs for the “system operator” to perform creations, deletions, and modifications to the plan)
	verify the proposed design against the space requirements and the set of workplace standards; (Livnat, as cited above, e.g. ¶ 62: “Lastly, as shown in STEP 707 in the operational flowchart (700), the space planning options management and visualization system may also conduct parallel implications analysis ( e.g. calculating the number of available seats or workstations, the number of necessary seat allocation to a specific business unit, etc.) on various potential future office floorplans and reports dynamically-changing parameters during or after the intelligent dynamic cascading process.” – i.e., this verifies the floorplans against the various space requirements and workplace standards – the “dynamically changing parameters”, and “reports” on the changes, e.g. ¶ 63, also see ¶ 88 “The floorplans identified and flagged by the timing co-dependency and parallel implication module (1003) to require "cascaded" modifications are then further processed by the dynamic cascading determination module (1009) for specific modifications ( e.g. seating reassignments, resource object reallocations, rearrangements of seating clusters by departments or floor levels, etc.) within each instance of the floorplan.” – in other words, this verifies the floorplans and when needed proposes “specific modifications” to the floorplans for ones that are “identified and flagged”)
and create a project timeline for completing the activity-based workspace, based on the proposed design and the stored parameters for the design components in the proposed design, ...(¶ 44: “In a preferred embodiment of the invention, each plan is associated with a date (i.e. the putative date in which the plan would be in effect), or with a sequence of events. Each plan may further be associated with additional information such as a name (e.g. "Engineering move") or any other related parameters (e.g. the number of moves associated with it, an assessment of the disruption level it may cause, its cost, etc.).”, e.g. ¶ 45 :”...Certain properties or designations of workspaces will change ( e.g. a private office will be turned into a meeting room, some designated workspaces will now be converted to hot desks, hotel desks, neighborhood desks, or flex desks, a cubicle will be reconfigured as a bench desk, access restrictions to such converted areas are specified in the office space plan, etc.)..New workspaces will be added to certain floors in the office space plan..” and then see the tables in ¶ 48-¶57 which shows the changes over a variety of dates – i.e. the system, as part of creating the “plan”, creates a timeline for the plan, and for each plan created, based on the proposed design and stored parameters)


Livant does not explicitly teach:
...acquisition times 
	...three-dimensional rendering...
... wherein the project timeline includes project work orders, design schedules, and construction schedules.

Hart teaches:
...acquisition times (Hart, see the abstract, this is another “office management software solution” similar to Livnat, e.g. see Figure 1 of Hart – then see ¶ 79 and the table – this is a table describing parts of the abstract’s “database” – wherein for the class of “Property” this includes “Date of purchase” for various types of property, e.g. the “chair”) 
... wherein the project timeline includes project work orders... (Hart, ¶ 25: “It is another object to provide a CAOM solution with robust analysis and reporting capabilities that yield ready access to key management data such as space forecasting for budgetary reasons, reports such as work orders for moves,...”, i.e. ¶ 121 “The reporting module makes it easy to generate reports such as work orders for moves, adds & changes, and financial reports and depreciation schedules”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Livnat on a  space planning options management and visualization system (Livnat, abstract)  with the teachings from Hart on an “Office management solution” similar to Livnat which includes a specific data structure for the objects and including a reporting module to generate reports such as work orders for moves (Hart, as cited above). The motivation to combine would have been that “ It would be greatly advantageous to fulfill these and other needs with a software solution that elevates traditional Computer Aided Facilities Management (CAFM) to a more comprehensive Computer Aided Office Management (CAOM) solution to enable facilities managers to more cost-


Livnat, as modified by Hart, does not explicitly teach:
	...three-dimensional rendering......
 wherein the project timeline includes ... design schedules, and construction schedules.


Cory teaches:
...three-dimensional rendering...... (Cory – see page 219 for “2D” CAD, wherein the last paragraph teaches: “With Multiview drawings comprising a majority of drawings used in industry, years of procedures and processes cannot be changed overnight. That is the driving force for resistance to change from traditional 2D working drawings to utilizing 3D models. But the AEC industry has shown promise over the last couple years with companies embracing i.e., Cory teaches using 3D modeling in place of Livnat’s 2D modeling as this has “shown promise” for the process of “generating all construction working documentation”, e.g. ¶ 2 of the 3D modelling provides an example: “Most software packages to date are drawing Architectural documentation by creating the documents in a traditional 2D fashion but adding the height to create a 3D model.”, e.g. figures 1-2 and the description – “The user can draw in a traditional 2D format (figure 1), but the user is actually constructing all components of the house as a 3D (figure 2) model and all information concerning material type in a database.”

 wherein the project timeline includes... design schedules, and construction schedules. (Cory, as cited above, wherein the “3D model” is “to generate all construction working documentation”, e.g. see figures 1-2, then see the section “4D CAD” which teaches: “More simply put, 4D CAD utilizes project geometry in three dimensions and the one dimension for the projects schedule of construction over time. The timeline can be in all stages of the project: pre-construction, construction and post-construction for the life of the building...”, i.e. generating a project timeline wherein this includes the entire “projects schedule” [including the design/pre-construction schedule], and the “construction” schedule”, i.e. to provide “a scheduled time-line of the construction process for every project.” (page 222, col. 1, second to last paragraph) -  for more clarity – see the section “Construction Schedules” starting on page 223 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Livnat, as modified above, on a  office space planning and management system with the teachings from Cory on using 3D modeling techniques and incorporating additional aspects of a construction schedule to the model – for clarity on this, the section “4D CAD” ¶ 1 clarifies that “4D CAD utilizes project geometry in three dimensions and the one dimension for the projects schedule of construction over time.”, i.e. 4D is 3D CAD + the construction schedule. The motivation to combine would have been that “The implementation and utilization of 3D models, especially architectural, had become significantly easier and more efficient to construct. [4] This one statement is the driving force behind the utilization of 3D computer models in AEC projects.” (Cory, section “3D modeling” ¶ 1) and see page 222, col. 1, the bullet points for “gains from 4D CAD for the entire construction project team”, e.g. this enables benefits such as “Facilitate the evaluation, implementation, and monitoring of design changes ...Evaluate alternative materials or other processes to use in the facility being planned and built...”

Regarding Claim 19.
Livnat, as taken in combination above, teaches:
	The non-transitory computer-readable medium of claim 18, wherein the business profile further comprises:
	an expected utilization rate (Livnat, ¶ 5 – “employee-workspace ratios,” – these are obtained as part of the user inputs, and “ ¶ 76 “Preferably, the resource object module (901) usage of such office-related items in real time,”, i.e. this tracks the utilization of the objects [example of a rate of utilization] – e.g. ¶ 80 “Continuing with the embodiment (900) of the invention as shown in FIG. 9, the space planning optionality synthesis and visualization module (805) also includes the dynamic space assignment and allocation module (907), which is configured to link a particular location in an office floorplan of a particular timeframe (i.e. current or future) with a listed employee from the movable employee identification module (905), and in some cases, with one or more office resource objects listed as available from the resource object module (901).” – to the expected, this tracks for “future” timeframes as well, i.e. the expected utilization rate for a “future” floorplan
, and a percentage of at least two types of different activity-based spaces. (Hart, ¶ 54: “A Space utilization metrics Table is created-Personnel space, Departmental space, Special purpose space, Distributed support space & equipment, Centralized support space, Amenities, Storage.”, i.e. ¶ 62 – “This may typically comprise a display or print presentation materials portraying existing conditions ( color coded floor plans highlighting relevant conditions; e.g. vacancies, departmental space allocation, space use type, adjacencies and distribution of special space, security zoning),...”, e.g. ¶ 85 – “The Spaces class includes SpaceUse (Office, Copy room, etc.); Space Type; Office Type (Oversize, Undersize, etc.).” – in other words, the “type” of space is tracked, e.g. if it is an “Office” or a “Copy room”, if it is a “oversize” or “undersize” office, etc. – to the percentage, this is part of the “Space utilization metrics table”, which as per ¶ 57: “The third step 6 entails determining the ideal space standards for the current situation, including office standards, departmental space standards, special purpose space, distributed support i.e. the utilization metrics for each type of area, e.g. copy rooms, amenities, etc. are tracked and used to determine the space requirements as part of the “ideal space standards”)

Regarding Claim 20.
Livnat, as taken in combination above, teaches: 
	The non-transitory computer-readable medium of claim 18, wherein the instruction so generating the interactive three-dimensional rendering further comprises instructions to cause the at least one processor to: (Livnat, as taken in combination with Cory as cited above for the 3D)
	receive, via the graphical user interface, a modular unit within the workspace layout, wherein a modular unit includes multiple components; (Livnat, ¶ 76 – “In context of this embodiment (900) of the invention, the resource object module (901) tracks, updates, and/or stores a list of furniture equipment, office supplies, electronic equipment, and other office-related items that are utilizable by an organization for one or more office spaces.” – i.e., the components such as “electronic equipment”, e.g. a laptop/computer for a user includes a modular unit with a plurality of components, e.g. a stick of “DRAM” (¶ 71), and see ¶ 77 this includes a “cubicle”, etc. – in other words, this includes that the design components include a large variety of components that include modular units of multiple components – see figures The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.” – in other words the GUI is used to solicit user input on the workspace layout – wherein the user inputs the proposed design including modular units)
	generate an interactive virtual three-dimensional rendering of the modular unit within a visualization tool;(Livnat, see figures 1-6B as cited above for 2D renderings that are interactive – for the 3D see Cory as cited above, for the section “3D CAD” and figures 1-2 which shows both a 2D and 3D representation for a building, i.e. it would have been obvious in view of Cory to provide both interactive 2D and 3D renderings of the proposed design)
	receive changes to the modular unit within the visualization tool;(Livnat, as cited above, e.g. ¶ 85 “The space planning options management user interface module (917) allows the system operator to adjust various system operation settings, such as particular data parameters ( e.g. resource object allocations, space configuration adjustments, location labels, employee seating assignments, etc.) associated with specific floorplans and floorplan creations, modifications, or deletions.” – in other words the GUI is used to solicit user input on the workspace layout – wherein the user inputs the proposed design, and provides adjustments to it, e.g. “modifications” – for the recitation of to the modular unit, see above, e.g. Livnat teaches updates such as moving cubicles and computers in the layout [examples of changes to modular units])
update the interactive virtual three-dimensional rendering to reflect the changes;(Livnat, as cited above, e.g. figures 1-6B shows examples of updating the rendering for various changes, see Cory for the 3D, as cited above)
	and dynamically update the project timeline and cost for the proposed design, based on the changes to the modular unit.(¶ 44: “In a preferred embodiment of the invention, each plan is associated with a date (i.e. the putative date in which the plan would be in effect), or with a sequence of events. Each plan may further be associated with additional information such as a name (e.g. "Engineering move") or any other related parameters (e.g. the number of moves associated with it, an assessment of the disruption level it may cause, its cost [i.e., includes cost], etc.).”, e.g. ¶ 45 :”...Certain properties or designations of workspaces will change ( e.g. a private office will be turned into a meeting room, some designated workspaces will now be converted to hot desks, hotel desks, neighborhood desks, or flex desks, a cubicle will be reconfigured as a bench desk, access restrictions to such converted areas are specified in the office space plan, etc.)..New workspaces will be added to certain floors in the office space plan..” and then see the tables in ¶ 48-¶57 which shows the changes over a variety of dates – i.e. the system, as part of creating the “plan”, creates a timeline for the plan, and for each plan created, based on the proposed design and stored parameters- this includes updating the plan for each of the various layouts, e.g. as shown in figures 1-6B, i.e. for each change/”modification” (¶ 85) made to the layout, the project timeline is updated to reflect the “modification”
for more clarification on the cost - Livnat, ¶ 36: “Preferably, the intelligent dynamic cascading autonomously determined by the machine may also improve the overall employee relocation in other words, this dynamically updates the project cost based on the design and stored parameters and further then recommends new floorplans based on the “cost estimates”))


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livnat et al., US 2020/0034503 in view of Hart, US 2008/0183483 in view of Cory, “Utilization of 2D, 3D, or 4D CAD in Construction Communication Documentation”, 2001 in further view of Golden, US 2005/0171876

Regarding Claim 3
Livnat teaches: 
	The method of claim 2, wherein obtaining the business profile further comprises:
	converting, by the computing device, historical occupancy records Livnat,... into the expected utilization rate. (¶ 78 “Moreover, the movable employee identification module (905) in the space planning optionality synthesis and visualization module (805) is configured to track, update, and/or store a list of employees or workers of the organization who may be subject to in other words this tracks the expected utilization rate over time based on historical records, e.g. tracking of “Art” – for the utilization rate this is part of determining “who may be subject to seating reassignments or office space relocations”, i.e. who is expected to utilize the seats/office spaces, and the rate at which this occurs as this list is to track all people subject to expected utilization)

Livnat, as modified above, does not explicitly teach: 
...from one or more of sensor data and employee badge data ...

Golden teaches: 
...from one or more of sensor data and employee badge data ... (Golden, abstract, teaches “a wireless asset management system method for the identification, monitoring, and tracking of people or objects...”, i.e. a system similar to Livnat’s “employee identification module” as cited above, with additional features – wherein these features include a “low power data gathering device”, e.g. “a badge...to be worn by a person” (¶ 42) wherein ¶ 44 teaches: “Safety/Security module 72 application is associated with, but not limited to, using data to establish precise location of people and things that wear badge/tag device 10. This information is further used to identify, monitor, and track people and things, report a real-time picture of a facility or property, identify, monitor, and track visitors and Sub-contractors.” wherein as per ¶ i.e. this tracks users, e.g. employees, by tracking their “badge” based on “data gathered to process sensor readings taken on badge” [the badge data includes sensor data]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Livnat, as modified above, on a system which includes a module for tracking employees with the teachings from Golden on a similar system which includes “wireless” tracking ability of the employees. The motivation to combine would have been that Golden’s system would have provided the ability to “report a real-time picture of a facility or property, identify, monitor, and track visitors and Sub-contractors” (Golden, ¶ 44)
	In addition, for a summary of Golden, see Hart – Hart ¶ 15 provides a summary of Golden.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nonaka et al., US 2009/0187384 – see the abstract, this generates a “construction plan” from a “CAD system”
Plewe, US 2010/0198563 – see the abstract, see figures 4-10 – this is a system to create “construction drawings” from a CAD model
Morkos et al., US 2019/0205484 – this is another system “for construction planning”
Davies et al., US 2019/0303512 – this is another system for construction planning
Vardi et al., US 2020/0134243 – see the abstract, this is another system for generating and optimizing “an architectural design”, e.g. for an office – see the abstract and figure 10, figures 11-18 
Livnat, US 2019/0347367 – see the abstract and the figures, this is related to the relied upon Livnat reference
Atherton et al., US 2017/0177747 – see the abstract, see figures 2-3
Omiya et al., US 2013/0066599 – see the abstract and the figures, this is for determining a “seating arrangement” for an office such as based on the “degree of effectiveness of air conditioning”
SpaceIQ, SpaceIQ Workplace Operations Product Video, Youtube video from Oct. 31st 2018 – this is a video on the inventor of Livnat as relied upon above, similar to what Livnat discloses – e.g. see around the 1 minute timestamp for a user using a GUI similar to what Livnat describes to modify a floorplan by moving a modular unit with 4 chairs and desks
SpaceIQ.com webpage, accessed via the Wayback Machine, Archive date of Dec. 2018 – this provides a concise summary of the invention of Livnat as of Dec. 2018
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147